DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-27 (SEQ ID NO: 2), in the reply filed on 6/2/22 is acknowledged.
Claims 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,752,568. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patented claim 1 recites an isolated OmpG variant comprising an amino acid sequence having at least 95% to SEQ ID NO:5 and a deletion of D15 and A217, instant claim 16 also recites an isolated OmpG variant comprising an amino acid sequence having at least 95% to SEQ ID NO:5 but does not specifically recite the deletion of D215 and A217.  This mutant of patented claim 1 meets the requirements of instant claim 16, e.g., a species within a Genus.  Additionally, instant claim 19 recites the deletion of D215 and A217 so the claims are not patentably distinct from one another.  It is further noted that residues 1-268 of SEQ ID NO: 5 recited in the co-pending patented claims corresponds to SEQ ID NO: 2, except that SEQ ID NO: 5 includes a loop 6 deletion and the E229A substitution of SEQ ID NO: 2. 

Claim Rejections – 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is vague and indefinite because it is unclear if the parental OmpG is intended to be SEQ ID NO: 2 or any polypeptide with the name ‘OmpG”.  The mere recitation of a name, i.e., OmpG, to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the amino acid sequence of the protein, which would allow for one to identify the protein without ambiguity.  Additionally, when referencing amino acid positions the amino acid sequence which corresponds to these positions should be included in the claim.  The mere recitation of a name does not adequately define the claimed protein.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Additionally, claim 16 should be amended to recite that variant ‘retains the ability to form a nanopore”.  The use of the phrase ‘capable of forming a nanopore’ is vague.
Dependent claims further define the parental OmpG polypeptide as having additional mutations, e.g, a substitution at Y50 and/or a deletion of D215 or more mutations at other amino acid designations, but don’t further define how the claimed circular permutation from this parental variant changes. 
Appropriate clarification and/or correction is requested.
Claim Rejections - 35 USC § 112-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites new matter, e.g., 95% sequence identity with residues 2-271 of SEQ ID NO: 17.  SEQ ID NO: 17 is 302 residues long.  Written support is found for SEQ ID NO: 17, e.g., in paragraph [009] and the originally filed sequence listing:
In one embodiment, the variant has the amino acid sequence depicted in SEQ ID NO: 17.

An in paragraph [0012]:
In other embodiments, the polynucleotide sequence encodes an OmpG circular
permutation variant, e.g., a circular permutation variant of SEQ ID NO:2 or a
homolog thereof, as described above, e.g., SEQ ID NO:17.
However, no written support can be found for a circular permutation variant that has at least 95% identity with residues 2-271 of SEQ ID NO: 17.  Applicants should point to written support by page and line number or remove this from the claims.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US20150080242-A1; published 3/19/15).
Chen et al teaches OmpG polypeptide which is at least 95% identical to SEQ ID NO: 2.  Chen et al teaches a collection of engineered outer membrane proteins or nucleic acids; a method of identifying a target-binding site of a nanopore; and an isolated outer membrane proteinG (OmpG) protein variant (SEQ ID NO:5, see BBW30728) with a single Asp224Cys or Asp221Cys mutation in loop 6. Chen also teaches an isolated OmpG protein with a single D224C or D221C mutation in loop 6.
Sequence alignment of SEQ ID NO: 2 with Chen et al. SEQ ID NO: 5:


    PNG
    media_image1.png
    483
    744
    media_image1.png
    Greyscale

	This variant meets all of the structural requirements of instant claim 16 so it would inherently be able to perform same functions, e.g., capable of forming a nanopore.

5.	Claim(s) 16 and 17 are is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Grosse et al (Biochem. 2014, 53: 4826-4838).
	Grosse et al teach that porins like OmpG are ideal templates among ion channels for protein and chemical engineering because of their robustness and simple architecture.  They teach that OmpG shows fast transitions between open and closed states, which were attributed to loop 6 (L6).  It is known that flickering limits single-channel-based applications, so Grosse et al teach pruning L6 by either 8 or 12 amino acids.  This minimized porin exhibited 5-fold less gating than native OmpG.  The variant with 12 amino acids deleted successfully reduced the spontaneous gating of OmpG while leaving open the probability of the channel unaffected, thus offering a useful template for advanced engineering. See abstract and page 4836.  They teach variants with amino acids 220-227 of loop 6 deleted and variants with 218-229 deleted.  This variant taught by Grosse meets all of the structural requirements of claims 16 and 17 and would inherently be able to perform same functions, e.g., capable of forming a nanopore.
6.	Claim(s) 16 and 17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Database Accession # XP055320050. August 2014.
Accession # XP055320050 discloses a polypeptide sequence that is identical to SEQ ID NO: 2 (100% identical to SEQ ID NO: 2), but with deleted loop 6 (amino acids 216-227) and the substitution E229A.  This meets the structural requirement of claims 16 and 17.  While the claims do not recite ‘capable of forming a nanopore’, this function would be an inherent property because it is an identical structure.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosse et al (Biochem. 2014, 53: 4826-4838) and Database Accession # XP055320050. August 2014 in view of Chen et al (PNAS, 105(17): 6272-6277, April 2008), Chen et al (US 2015/080242 A1) and Korkmaz-Ozkan et al (J. Molec. Biol. 401(1): 56-67. August 2010).
 	Grosse et al teach that porins like OmpG are ideal templates among ion channels for protein and chemical engineering because of their robustness and simple architecture.  They teach that OmpG shows fast transitions between open and closed states, which were attributed to loop 6 (L6).  It is known that flickering limits single-channel-based applications, so Grosse et al teach pruning L6 by either 8 or 12 amino acids.  This minimized porin exhibited 5-fold less gating than native OmpG.  The variant with 12 amino acids deleted successfully reduced the spontaneous gating of OmpG while leaving open the probability of the channel unaffected, thus offering a useful template for advanced engineering. See abstract and page 4836.  They teach variants with amino acids 220-227 of loop 6 deleted and variants with 218-229 deleted.
	Accession # XP055320050 discloses a polypeptide sequence that is identical to SEQ ID NO: 2 but with deleted loop 6 (amino acids 216-227) and the substitution E229A.  However, there is no discussion of deletion of D215 and/or Y50 in this reference or Grosse et al.
	Chen et al (US20150080242-A1; published 3/19/15) teaches OmpG polypeptide which is at least 95% identical to SEQ ID NO: 2.  Chen et al teaches a collection of engineered outer membrane proteins or nucleic acids; a method of identifying a target-binding site of a nanopore; and an isolated outer membrane proteinG (OmpG) protein variant (SEQ ID NO:5, see BBW30728) with a single Asp224Cys or Asp221Cys mutation in loop 6. Chen also teaches an isolated OmpG protein with a single D224C or D221C mutation in loop 6.  Substitution rather than deletion is taught.
Sequence alignment of SEQ ID NO: 2 with Chen et al. SEQ ID NO: 5:


    PNG
    media_image1.png
    483
    744
    media_image1.png
    Greyscale

	Chen et al (PNAS, 105(17): 6272-6277, April 2008) discloses that a disulfide bond was created between strains ssl1 and 013 by introducing cysteine residues at position G231 and D261.  Gating was reduced in both mutants and therefore they were combined in a double mutant (S0S/AD215), which was fitted with a molecular adapter, heptakis-(6-deoxy-6-amino)-0-cyclodextrin (am70CD0 and tested as a sensor for detection of ADP.
	Chen et al (US 2015/080242 A1) teaches the useful biosensors out of OmpG polypeptides with mutated position D222 or D224 to stabilize loop 6 and a deletion at positon D215 to optimize the inter strand hydrogen bonding between strands 11 and 12.
	Korkmaz-Ozkan et al (J. Molec. Biol. 401(1): 56-67. August 2010) discloses another mutant (OmpG deletion L6) lacked nine amino acids in loop L6 which blocks the channel in the low-pH crystal form.  In this mutant, histidines 231 and 261 were still present and therefore able to respond to pH, but this should not result in channel closure due to the reduced length of loop L6.
	Protein nanopores, including OmpG variants, were well known in the prior art (as described above) for molecular detection and nucleotide sequencing.  The references, such as Grosse, teach that it was known that loop 6 in OmpG is the main gating loop which closes the pore at low pH and opens it at high pH.  The fluctuation of the channel makes sequence difficult. It would have been prima facie obvious to create an OmpG variant with a deleted loop L6, or in particular amino acids 216-227 because the prior art teaches this variant and the addition of a deletion of amino acid D215 would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the secondary references teaches that this mutation reduces gating which would hence allow for better sequencing.
Claim Objections
9.	Claims 16-27 are objected to because of the following informalities:  they contain non-elected subject matter which should be removed from the claims.
Appropriate correction is required.

Status of Claims.
	No claims are allowed.  Claims 18-28 are free of the prior art.  These claims include the feature of “an amino acid sequence having at least 95% sequence identity to residues 1-268 of the amino acid sequence set forth as SEQ ID NO:5, with the proviso that said amino acid sequence comprises the deletion of one or more loop-6 amino acid deletions, a deletion amino acid D215 of SEQ ID NO: 5, and an A217 amino acid residue of SEQ ID NO: 5 and “capable of (retains the ability) to form a nanopore.” And “an amino acid sequence having at least 95% sequence identity to residues 1-268 of the amino acid sequence set forth as SEQ ID NO:5, with the proviso that said amino acid sequence comprises the deletion of one or more loop-6 amino acid deletions, a Y50K or Y50N substitution of SEQ ID NO: 5, and an a A217 amino acid residue of SEQ ID NO: 5 and “capable of (retains the ability) to form a nanopore.” Variants with at least 95% identity to residues 2-271 of SEQ ID NO: 17 are also free of the prior art (claim 27).
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	8/17/22